Citation Nr: 1506644	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  96-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.
 
2.  Entitlement to service connection for a right hand disability. 

3.  Entitlement to an initial compensable rating prior to August 30, 2002, a rating in excess of 10 percent prior to April 19, 2010, and a rating in excess of 60 percent thereafter for neurodermatitis/eczema.



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION


The Veteran served on active duty from June 1986 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 1995 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

Although there are indications in the claims file that the Veteran may have appointed the American Legion as his representative in the past, the current claims file does not contain any document appointing a representative.  On January 9, 2015, the Board sent a letter to the Veteran informing him that there was no current representative and asking him to submit VA Form 21-22 if he wished to appoint a representative.  The letter also indicated that if no response was received, the Board would assume that the Veteran wished to represent himself.  No response was received and therefore the Board will treat the Veteran as unrepresented.  If she wishes to appoint a representative in the future, he may do so by submitting a properly executed VA form 21-22.

In December 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In October 2008 and May 2012, the Board remanded the case to the RO for additional development.  

During the pendency of the appeal, in a rating decision in June 2013, the RO increased the rating for neurodermatitis/eczema from 0 percent to 10 percent, effective August 30, 2002, and in a rating decision in May 2010 from 10 percent to a 60 percent rating.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, in the course of the RO's processing of the Board's 2012 remand request, the Veteran's claims file was lost.  Returned to the Board is what is characterized as a "rebuilt" file, but this record is inadequate to properly address the merits of the appeal.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file.  Review of the rebuilt file establishes that many key documents had not been recovered, including, but not limited to the December 1995 rating decision that is the basis of the Veteran's current appeal and the June 2013 rating decision increasing the rating for neurodermatitis/eczema (skin disability) from 0 percent to 10 percent, effective August 30, 2002.  The file does contain the May 2010 rating decision that increased the skin disability from 10 percent to 60 percent.  

In addition, information in the rebuilt file appears to indicate that the Veteran had appointed the American Legion as his service representative.  The file, however, currently indicates that the Veteran does not have a service representative.  On remand, the Veteran should be asked to clarify representation by submitting either a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).

Most notably, the Veteran's service treatment records, his claims seeking entitlement to service connection for left ear hearing loss and a right hand disability as well as an increased rating for his skin disability, all other prior rating decisions, the statements of the case and any subsequent supplemental statements of the case, the Veteran's notice of disagreement and substantive appeal, lay statements, and private medical treatment records have not been located.  In that regard, it is not clear whether the RO searched for any of the foregoing documents except for the service treatment records.  The rebuilt file indicates that VA previously had received records from the Social Security Administration and there are no indications that the RO requested a second set of Social Security records.  

The file also indicates that the original file contained medical records from the Philadelphia, Pennsylvania VAMC, Coatesville, Pennsylvania VAMC, and Wilmington, Delaware, VAMC.  Currently, it appears the records of the Philadelphia VAMC have been reassociated with the file and there are records from Coatesville VAMC starting July 2013, although the file indicates the Veteran has been receiving treatment at the Coatesville VAMC since August 2007.  There are no records from the Wilmington VAMC associated with the rebuilt file.

The rebuilt file contains several letters providing VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), but they are not dated and thus, it is not clear to the Board if these letters were sent, and if so, when.  The rebuilt file contains VA examinations and opinions from June 2012, July 2012, April 2013, and July 2013, but do not have copies of the reports from VA examinations in December 1994, June 1996, July 1996, May 1997, March 1998, October 1998, July 2001, and April 2007.  In addition, the transcript of the hearing before the Board also is missing from the rebuilt file. 

Finally, the file has the latest Board remand from May 2012, but does not contain a copy of the October 2008 remand.

The Board notes that the RO sent a letter in April 2013 advising the Veteran about the lost file and advising the Veteran that he should submit copies of any relevant evidence or documents in his possession.  

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, requesting that the Veteran submit copies of any VA records in his possession (including administrative decisions, correspondence, rating decisions, and service and post-service medical records), and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.
Accordingly, the RO should again conduct a search for all available evidence, including any rating decisions, statements of the case, supplemental statements of the case, prior Board decisions, VA treatment records, or prior VA examinations, which may be relevant to the Veteran's claim.  At a minimum, the Board directs the RO to obtain and associate with the claims file documents generated by VA.  Also, the Veteran's updated VA treatment records should be obtained and associated with the claims file.  The Veteran's Social Security Administration records should be obtained and associated with the claims file.  The Veteran should also be provided another opportunity to supplement the record with statements, private medical records, and any other evidence he has or wishes to submit.  

In addition, the VA examinations and opinions in June 2012, July 2012, April 2013, and July 2013 were based upon review of the current rebuilt file.  The Board has determined that the Veteran should receive VA examinations that should involve a review of all of the original evidence if available, or if not, based upon review of evidence that will be associated with the file as a result of this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing claims file must again be made to the any VBA facilities which may have conducted VA reviews of the claims file, to specifically include the Philadelphia, Pennsylvania RO and the AMC, and any Veterans Health Administration facilities, to specifically include Philadelphia, Pennsylvania, Coatesville, Pennsylvania, and Wilmington, Delaware, which may have conducted VA medical reviews of the claims file between 1996 and 2014.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations must be made.  

If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.

All efforts to locate the original record must be completed in accordance with the VA Adjudication Procedure Manual, M21-MR, Part III, Subpart ii, Chapter 4, Section D.15, (the M21-MR) concerning "Lost Folders." 

All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review. 

If the Veteran's original claims file is located, it should be associated with the rebuilt claims file.

2.  Notify the Veteran that he may submit any evidence in his personal possession that relates any of the following conditions: left ear hearing loss, right hand disability, and neurodermatitis/eczema.  

3.  If the original claims file cannot be located, the RO must arrange for exhaustive and expeditious development to reconstruct the Veteran's claims file to the fullest extent possible, to include searching all pertinent electronic records, for copies of claims, any rating or administrative decisions, notice of disagreements, substantive appeals, statements of the case and/or prior supplemental statements that address the merits of the claims, correspondence, statements and evidence submitted by the Veteran, the transcript of the Board hearing, and secure copies of any such records found for association with the claims file.  The steps should include the following:

a.  Associate any documents in the temporary file, if any, located at the RO.

b.  Ask the Veteran to provide copies of any documents from the claims file that he has in his possession. 

c.  Print out any VA generated documents, such as the rating decisions, statements of the case, and supplemental statements of the case that may be saved on the RO's computer network. 

d.  Obtain the reports from VA examinations in December 1994, June 1996, July 1996, May 1997, March 1998, October 1998, July 2001, and April 2007.

All attempts to secure the Veteran's original claims files and rebuild the file should be documented in the claims file by the AOJ. A formal finding regarding unavailability of the documents should be made if necessary and the Veteran notified of such. 

4.  Obtain all VA medical records of treatment of the Veteran at the Philadelphia, Pennsylvania, Coatesville, Pennsylvania, and Wilmington, Delaware, VAMC and associated outpatient clinics from October 1994 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

5.  Request from the Social Security Administration, the records pertinent to the Veteran's claim for disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

6.  Provide the Veteran with a VA left ear hearing loss examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether the Veteran has a left ear hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

The examiner is asked to comment on the prior findings of 92 percent speech recognition in the left ear in a VA examination in July 1996, but subsequent testing in speech recognition has apparently been normal, see 38 C.F.R. § 3.385.  

The examiner is asked to comment on the June 2012 audiometric pure tone threshold result of 50 dB at 3000 Hz as well as the examiner's finding that there is a mild conductive overlay at 1000 Hz.

A complete rationale for any opinion offered should be provided.

7.  Provide the Veteran with a VA orthopedic and neurological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine whether the Veteran has a right hand disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

If available, the examiner is asked to review and comment on April and May 1994 service treatment records reflecting right hand and pinky finger pain and ulnar drift with virtual non-function of the fifth interossei.  If the service treatment records are not available, the examiner should for the sake of the examination assume as true that the Veteran sought treatment in service for right hand and pinky finger pain and ulnar drift with virtual non-function of the fifth interossei in April and May 1994 and should specifically consider and address any post-service reports of continued pain and symptomatology since service including documentation that the Veteran's right little finger curves upward.

A complete rationale for any opinion offered should be provided.

8.  After the development requested is completed, readjudicate the claims for service connection for left ear hearing loss, service connection for a right hand disability, and an increased rating for neurodermatitis/eczema.  If any benefit sought remains denied, furnish the Veteran and, if appropriate, his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



